UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7762


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TRAVIS NATHANIEL FRANCE,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.    James P. Jones, District
Judge. (1:09-cr-00006-jpj-1; 1:10-cv-80298-jpj-mfu)


Submitted:   September 7, 2011           Decided:   September 21, 2011


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Travis Nathaniel France, Appellant Pro Se. Zachary T. Lee,
Assistant United States Attorney, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Travis Nathaniel France seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2011)    motion.         The   order     is     not     appealable      unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.      §     2253(c)(1)(B)           (2006).           A    certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner       satisfies        this    standard          by     demonstrating         that

reasonable       jurists       would    find      that     the        district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies      relief      on     procedural        grounds,        the     prisoner       must

demonstrate      both      that   the    dispositive           procedural      ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                      Slack, 529 U.S. at 484-85.

We   have   independently         reviewed      the     record     and      conclude    that

France has not made the requisite showing.                       Accordingly, we deny

a    certificate      of     appealability       and    dismiss       the    appeal.      We

dispense     with     oral      argument     because       the        facts    and     legal




                                            2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3